Citation Nr: 0943484	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  03-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left anterior cruciate ligament (ACL) reconstruction, other 
than arthritis or superficial scar, currently rated as 10 
percent disabling.

2.  Entitlement to a higher initial evaluation than the 10 
percent currently assigned for degenerative joint disease, 
associated with left knee anterior cruciate ligament 
reconstruction.

3.  Entitlement to a higher initial evaluation than the 10 
percent currently assigned for superficial scar residuals of 
left anterior cruciate ligament reconstruction.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to November 
1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a rating in excess of 10 percent for left knee 
ACL reconstruction.  In addition, service connection was 
granted for traumatic degenerative joint disease (DJD), with 
left knee instability, and a 10 percent disability evaluation 
was assigned from April 12, 2000; and, for a scar, status 
post left knee anterior cruciate ligament reconstruction, and 
a 10 percent disability evaluation was assigned from March 
13, 2000.  The case has since come under the jurisdiction of 
the Phoenix, Arizona, RO.

Historically, by rating action in July 1998 service 
connection was granted for a left knee ACL reconstruction, 
with a scar, and a 10 percent disability evaluation was 
assigned from December 1, 1997.  The Veteran appealed this 
decision but subsequently in September 1999 withdrew his 
appeal.

In March 2000 the Veteran filed a claim for service 
connection for a scar secondary to his left knee ACL 
reconstruction; and in February 2001 a claim for an increased 
rating for his left knee ACL reconstruction.  

The Board remanded these claims to the RO in January 2007 for 
additional development to include the scheduling of a Board 
hearing at the RO either in person or by videoconference.  A 
video hearing was held in October 2009.  

It should be noted that the veteran's left knee disability 
was assigned three separate ratings based on arthritis with 
limitation of motion, instability, and a scar.  The issues 
have been styled as noted on the title page to more clearly 
identify the basis for each of the ratings.   


FINDINGS OF FACT

1.  The Veteran's residuals of left ACL reconstruction, other 
than arthritis or superficial scar, are manifested by slight 
to moderate recurrent subluxation or lateral instability

2. The degenerative joint disease, associated with left knee 
ACL reconstruction has not been manifested by flexion limited 
to 30 degrees, or extension limited to 15 degrees, even 
taking into account his subjective complaints of pain and 
weakness.

3.  For the period from March 13, 2000, the scar residuals of 
left knee ACL reconstruction were manifested by a 
superficial, scar which was tender and painful on objective 
demonstration with no limitation of function of the part 
affected; from August 30, 2002, the scar residuals of left 
knee ACL reconstruction were manifested by a superficial, 
scar which was painful on examination and did not cause 
limited motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for 
residuals of left ACL reconstruction, other than arthritis or 
superficial scar have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent, but no higher, for arthritis of the left knee 
associated with ACL reconstruction have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2009).

3.  At no time during the appeal period were the criteria for 
an initial rating in excess of 10 percent for superficial 
scar residuals of left ACL reconstruction met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.20, 
4.118, Diagnostic Codes 7804, 7805 (2001), Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in January 2001, August 
2005, and February and March 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  

The Board notes that regarding the issues of entitlement to 
higher initial evaluations for DJD, associated with left knee 
ACL reconstruction, and for a superficial scar,  residuals of 
left ACL reconstruction; as initial ratings and effective 
dates have been assigned and the notice requirements of 38 
U.S.C.A. § 5103(a), have been met. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and he was 
provided actual notice of the rating criteria used to 
evaluate the disorders at issue.  The claimant was provided 
the opportunity to present pertinent evidence and testimony 
in light of the notice provided.  The claims were 
readjudicated in the May 2007 supplemental statement of the 
case. The claims file was left open to allow the Veteran to 
submit additional evidence to support his claims.  

In October 2009, the Veteran submitted additional medical 
evidence directly to the Board with a waiver of initial 
consideration of that evidence by the RO.  The additional 
evidence reveals continued treatment for the left knee 
disorder.  This medical evidence consists of a medical 
statement by David Le, M.D., dated in January 2009, and does 
not reveal any evidence of additional loss of motion of the 
left knee nor does it contain any evidence of ankylosis of 
the left knee, as such the evidence does not offer any 
additional support regarding the claim for an increased 
rating for residuals of left ACL reconstruction.  However 
this evidence addresses the instability of the Veteran's DJD 
associated with left knee ACL reconstruction and has been 
considered in the Board's favorable decision regarding this 
issue.

There is no evidence that any timing error in providing 
notice to the Veteran caused any prejudice, and there is no 
evidence that any VA error in notifying or assisting the 
appellant reasonably affected the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, extensive 
private and VA medical records and numerous examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Background

The Veteran injured his left knee in service and underwent an 
ACL reconstruction in June 1996.  In September 1997 a service 
medical evaluation board found him to be unfit for duty.  The 
examiner noted that there was no effusion.  The Veteran had 
negative Lachman's signs, pivot shift, joint limitation, and 
McMurray Test.  Varus and Valgus stability was intact at 0 
and 30 degrees.  Range of motion was 0 to 130 degrees.  X-
rays were normal with well healed anterior and posterior 
ligaments with good placement of surgical screws.  The 
diagnosis was status post left ACL reconstruction with knee 
pain.  He subsequently was separated from service in 
September 1997.  

At an April 1998 VA examination, the examiner noted that the 
Veteran has done well since his June 1996 ACL reconstruction.  
He had no giving way since that time but had occasional 
weakness.  The Veteran denied locking, swelling or medial 
joint pain.  Examination revealed sensory examination to be 
intact, and lower left extremity motor function to be 5/5.  
He could extend and flex the left knee from 0 to 135 degrees.  
Lachman's, McMurray's, anterior drawer, and posterior drawer 
signs were all negative.  There was no effusion.  There was 
some mild crepitus of the patellofemoral joint. The patellar 
was nontender.  There was a little atrophy compared to the 
right knee also some numbness of the lateral aspect of the 
inferior portion of the left knee associated with midline 
incision.  X-rays of the left knee revealed no fractures, 
dislocation, or subluxation.  There were interference screws 
in the proximal tibia and distal femur associated with ACL 
reconstruction.  Joint spaces were well maintained.  The 
diagnosis was left ACL reconstruction with some mild weakness 
with very mild symptoms.

At a January 1999 VA examination, the examiner noted no 
change from the previous examination except for complaints of 
occasional pain with kneeling and in cold weather.  He 
reported occasional stiffness.  There was no evidence of 
instability.  He was currently employed.  Examination 
revealed well healed incisions over the anterior and lateral 
aspects of the left knee.  Range of motion and stability were 
good.  There was no effusion or meniscal symptoms.  The 
diagnosis was left ACL disruption with subsequent 
reconstruction and minimal symptoms currently.  He further 
opined that the pain the Veteran had from his left knee did 
not significantly limit the function or ability of his left 
knee joint when used repetitively over a period of time.  
There was no evidence of weakened motion, excessive 
fatigability, or incoordination.

At a December 2000 VA examination, the Veteran presented with 
a left knee brace.  He reported that he reinjured his left 
knee about six months ago and was being followed both by his 
private physician and the VAMC.  He underwent an MRI a week 
prior.  Examination revealed the Veteran's gait was antalgic 
on the left.  He had full extension but declined flexion past 
70 degrees due to pain.  There was no obvious instability on 
anterior Lachman's test.  He was unable to perform anterior 
or posterior drawer testing.  He had no varus or valgus 
instability.  There was no joint line pain, or pain to 
palpation of the patellofemoral articulation.  X-rays of the 
left knee revealed ACL reconstruction.  There were no signs 
of degenerative changes.  The diagnosis was degenerative 
joint disease mild; status post ACL reconstruction.

At a March 2003 VA examination, the Veteran presented with a 
left knee brace reporting that he had a recent left knee 
injury referring to a December 2002 twisting injury going 
down some stairs.  He complained of a pinching sensation with 
prolong standing or pivoting.  There was no instability or 
history of flare-ups.  He reported no increased or decreased 
discomfort with repetitive activities and no additional 
limitations were noted.  On examination he walked without an 
antalgic gait.  Range of motion was full without complaints 
of discomfort.  There was no instability on anterior 
Lachman's test; no varus or valgus instability; and, no joint 
line pain.  There was tenderness to palpation posteriorly.  
X-rays revealed minimal degenerative changes.  The diagnoses 
were a history of ACL insufficiency, left knee with minimal 
residuals; and, a history of a recent left knee strain.

At an April 2003 VA examination, the range of motion of the 
left knee was extension to 5 degrees less than full extension 
and flexion to 120 degrees.  There was no instability, 
effusion, varus or valgus instability; and, no joint line 
pain. 

At a July 2004 VA examination, the examiner noted that the 
Veteran was a police officer.  He presented with complaints 
of some pinching sensations primarily with pivoting.  He had 
occasional swelling with prolong standing and increased 
symptoms on stairs.  He reported a recent giving way episode 
(11/2 years earlier).  He described no additional effects on 
his usual occupation or daily activities.  There were no 
additional limitations following repetitive use or during 
flare-ups.  On examination he walked without an antalgic 
gait.  Range of motion was full.  There was mild pain to 
palpation along the lateral joint line and some discomfort 
along the patellofemoral articulation.  There was no 
effusion, instability on anterior or posterior Lachman's 
test, and no varus or valgus instability.  X-rays were 
unchanged with no significant degenerative abnormalities.  
The diagnosis was ACL insufficiency, left knee status post 
reconstruction.

At a November 2004 VA scars examination, the examiner 
referred to the left knee surgery in 1996.  The Veteran 
reported that the scar felt tight with flexion, and was 
tender to palpation.  There was no history of any medical 
treatment received for the scar.  On examination the scar was 
located on the left knee at the proximate edge at the mid 
patellar measuring 8.5 cm in length and 1.4 cm in width.  
There was no pain noted on examination and no adherence to 
underlying tissue.  The texture was smooth, not irregular, 
atrophic, shiny, or scaly.  There was no ulceration or 
breakdown, elevation, or depression.  The scar was 
superficial and not deep.  There was no inflammation, edema, 
or keloid formation.  There was slight hypopigmentation over 
the entire scar and slight erythema within the scar.   The 
diagnosis was scar superficial which should not account for 
any restriction of range of motion.

The file also contains numerous private medical records 
including MRI reports.  These include an October 2000 MRI 
report from River Oaks Imaging and Diagnostics noting no 
evidence of a recurrent meniscal tear and that the ACL 
reconstruction graft was intact.  The report also noted mild 
chondromalacia within the lateral tibial plateau and patellar 
apex.
 
MRI reports dated from September 2004 to September 2006 from 
Cynthia Pham, M.D., noted that the ACL repair was intact, and 
stable when compared to the earlier September 2004 
examination.

The file also included August 2006 treatment records from 
Jorge Velez, M.D., and a September 2006 medical record from 
Jeffrey Whelan, M.D.  None of the private medical records 
revealed any evidence or medical opinions suggesting that the 
Veteran's service connected disabilities were more disabling 
than the numerous VA examinations and opinions demonstrated.

The January 2009 letter from Dr. Le submitted in conjunction 
with the hearing in October 2009 stated that it was possible 
the Veteran may have fallen down the stairs due to the 
instability of his left knee ACL reconstruction.  The veteran 
testified at the hearing that he used a knee brace, that he 
had to take off from work 5 to 8 times a year, and that his 
quality of life has been affected by his disability.  He 
stated that most of his VA examinations have been in the 
morning and that his condition is much worse later in the 
day.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

I.  Increased evaluations for residuals of left ACL, other 
than arthritis or superficial scar; and left knee arthritis 
each currently rated as 10 percent disabling.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative or traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

Degenerative changes of the knee are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 
5260, flexion limited to 45 degrees warrants a 10 percent 
rating, and flexion limited to 30 degrees warrants a 20 
percent rating.  Under Diagnostic Code 5261, extension 
limited to 10 degrees warrants a 10 percent rating.  A 20 
percent rating is assigned for extension limited to 
15 degrees.
 
The normal range of knee motion is zero degrees extension and 
to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
when there is slight recurrent subluxation or lateral 
instability. A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability. Id. The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

A review of the medical records reflect that the Veteran has 
consistently demonstrated a noncompensable loss of left knee 
motion.  He has continuously complained of discomfort and 
pain, as well as instability of the left knee.  He has 
reported in numerous examinations that he has suffered 
twisting and falling injuries particularly on stairs when his 
left knee has given way.  The Board notes that in spite of 
his complaints there has been no evidence of recurrent 
subluxation or lateral instability of the left knee upon 
examination.  

Historically at his September 1997 medical evaluation board 
the range of motion of the left knee was 0 to 130 degrees.  
At the April 1998 VA examination the range of motion of the 
left knee was 0 to 135 degrees, and at the January 1999 VA 
examination, the range of motion was noted to be good.  

At the December 2000 VA examination, he exhibited full 
extension but declined flexion past 70 degrees due to pain.  
At the March 2003 VA examination range of motion was full.  
At an April 2003 VA examination range of motion was extension 
to 5 degrees less than full and flexion to 120 degrees.  
Finally at a July 2004 VA examination, the range of motion 
was full in the left knee

All of his VA examinations have revealed a non compensable 
limitation of motion in the left knee as defined by 
Diagnostic Codes 5260 and 5261.  As ankylosis and impairment 
of the tibia and fibula have not been shown at any time 
Diagnostic Codes 5256 and Code 5262 are not for application.

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the Veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain." Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

There is a preponderance of the evidence against an increased 
evaluation for residuals of left knee ACL, with degenerative 
arthritis.  In this respect, none of the examinations reveal 
a compensable range of motion in the left knee.  As flexion 
is not limited to 30 degrees and extension is not limited to 
15 degrees, the criteria for the next higher rating under 
Diagnostic Codes 5260 and 5261 have not been met.  To this 
extent, the appeal is denied.  

With regard to the issue of entitlement to an increased 
rating for the veteran's ACL reconstruction with instability, 
other than arthritis or scar, there was no evidence on 
examination of laxity in the lateral ligament.  Muscle power 
was good with no sensory abnormality.  While there was no 
evidence of any left knee instability on examination, the 
Board notes the consistent complaints of falling and twisting 
accidents; and, of pain and pinching sensations in the joint.  
The Veteran has reported that his VA examinations have been 
in the morning and that as the day progresses he has 
additional weakness in his knee.  The Board also notes the 
constant wearing of a VA prescribed left knee brace.  Finally 
the Board notes Dr. Le's medical opinion that it was possible 
the veteran fell down stairs due to the instability of his 
left knee ACL reconstruction.

The Board is of the opinion that the Veteran's complaints of 
pain and related functional loss during this period, 
concerning his left knee ACL reconstruction are shown to have 
more nearly approximated that of moderate recurrent 
subluxation, warranting the application of a 20 percent 
rating under Diagnostic Code 5257   38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca. The benefit of the doubt is resolved in the 
Veteran's favor. 38 U.S.C.A. § 5107. 


II. Increased evaluation, superficial left knee scar 
residuals, rated 10 percent disabling.

The Veteran argues that his left knee scar is entitled to a 
higher initial rating.  The Board disagrees because the 
findings of record show that he does not meet the criteria 
for an increased evaluation.

VA changed the rating criteria for skin disabilities during 
the course of this appeal. A new law or regulation applies, 
if at all, only to the period beginning with the effective 
date of the new law or regulation. Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  As the effective date for the 
initial assignment of a disability rating for the Veteran's 
disability is April 12, 2000, the Board will consider both 
the former and current criteria for rating his scar.

As noted, regulations for the evaluation of skin disabilities 
were revised during the pendency of this appeal, effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
The regulations for the evaluation of skin disabilities were 
again revised effective October 23, 2008.  However, the Board 
notes that the latter revisions are not applicable in this 
case and apply only to new applications for benefits received 
by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to and after the effective date of the amended 
diagnostic codes. Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether an increased rating is 
warranted under the new criteria.

Prior to August 30, 2002, under 38 C.F.R. § 4.118, 
superficial, and poorly nourished scars, with repeated 
ulceration; as well as scars that were superficial, tender 
and painful on objective demonstration, warranted a 10 
percent evaluation. Diagnostic Code 7805 (2001), other scars 
were rated on limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

Under the revised criteria in effect August 30, 2002; the 
Veteran's scar may be rated under Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805.

Diagnostic Code 7801 provides that a 10 percent rating is in 
order for scars involving areas other than the head, face, or 
neck that are deep or that cause limited motion. Where there 
is involvement of an area or areas exceeding 6 square inches 
(39 sq. cm.) a 10 percent rating was assigned. Where the 
disorder involves an area or areas exceeding 12 square inches 
(77 sq. cm.) a 20 percent evaluation is assigned.

Note (1) provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25. Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2009).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion.  In an area or areas of 144 square 
inches (929 sq. cm.) or greater warrants a 10 percent 
evaluation.  Note (1) provides that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25. Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Diagnostic 
Code 7802 (2009).

Diagnostic Code 7803, Scars, superficial, unstable; and 
Diagnostic Code 7804, Scars, superficial, painful on 
examination both warrant a 10 percent evaluation. Diagnostic 
Codes 7803, 7804 (2009).

Diagnostic Code 7805, Scars, other is rated on limitation of 
motion of the affected part. Diagnostic Code 7805 (2009).

The November 2004 VA scars examination revealed that while 
the Veteran complained that the left knee scar was tender to 
palpation; the examiner noted that there was no pain on 
examination.  There was no adherence to underlying tissue and 
the texture was smooth, not irregular, atrophic, shiny, or 
scaly.  There was no ulceration or breakdown, elevation, or 
depression, no inflammation, edema, or keloid formation.  The 
examiner opined that the scar was superficial and should not 
account for any restriction of range of motion.  The scar 
measured 8.5 cm in length and 1.4 cm in width.  

The file contains extensive and duplicate treatment records 
which show that the Veteran is regularly seen and treated for 
his residuals of a left knee ACL reconstruction.  However, 
the evidence of record fails to reveal any evidence that 
pathology caused by his service connected left knee scar 
includes a deep scar associated with underlying tissue, so a 
rating under code 7801 is not applicable.  The maximum 
evaluation for a superficial scar which does not cause 
limitation of motion is 10 percent so an increased rating 
under code 7802 is not possible. The scar has always been 
shown to be stable and not to limit function of the knee 
therefore Codes 7803 and 7805 are not applicable.  The 
Veteran is rated at the maximum allowable evaluation for a 
tender and painful scar under Code 7804 (2001) and scar 
superficial tender upon examination under Code 7804 (2009).  
Therefore, a rating in excess of the current 10 percent 
rating for a left knee scar is not warranted for any time 
period from April 12, 2000.

Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  The Veteran's left knee ACL 
reconstruction, DJD left knee, and left knee scar 
disabilities have not resulted in marked interference with 
employment, or required frequent periods of hospitalization.  
The Board notes that the Veteran has been and remains 
employed as a police officer.  There is no competent evidence 
of record to state that the Veteran is unable to work because 
of his left knee disorders or left knee scar.  The current 
schedular criteria also adequately compensate the Veteran for 
the current nature and extent of severity of these disorders.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for referral for consideration of 
extraschedular rating.



Summary

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, even affording the Veteran full credibility in 
reporting his symptoms, nothing in his lay statements shows 
the schedular criteria for ratings higher than the 
currently-assigned 10 percent have been met at any time 
during the course of the appeal for residuals of left ACL 
reconstruction, or superficial scar residuals, associated 
with the left knee ACL reconstruction.

In light of the above findings the Board finds the Veteran's 
left knee ACL reconstruction; and, superficial scar 
residuals, associated with the left knee ACL reconstruction 
more nearly approximate the currently-assigned 10 percent 
ratings.  The probative evidence of record shows no basis for 
staged ratings for any portion of the current rating period.  
Hart, Fenderson. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  38 U.S.C.A. § 5107.

In regards to the claim for a higher initial evaluation than 
the 10 percent currently assigned for DJD, associated with 
left knee ACL reconstruction; reasonable doubt has been 
resolved in the veteran's favor to the extent of finding that 
a 20 percent disability rating is warranted in this case


ORDER

An increased evaluation for degenerative joint disease, 
associated with left knee anterior cruciate ligament 
reconstruction, currently rated as 10 percent disabling is 
denied.

A higher initial evaluation than the 10 percent currently 
assigned for superficial scar residuals of left anterior 
cruciate ligament reconstruction is denied.

A 20 percent evaluation for residuals of left anterior 
cruciate ligament reconstruction, other than arthritis or 
superficial scar, is warranted.  To this extent, the appeal 
is granted, subject to applicable laws and regulations 
governing payment of VA monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


